














--------------------------------------------------------------------------------











REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
USA TECHNOLOGIES, INC.
AND
ANTARA CAPITAL MASTER FUND LP



--------------------------------------------------------------------------------











--------------------------------------------------------------------------------






TABLE OF CONTENTS


Page
ARTICLE I
DEFINITIONS
Section 1.01
Definitions
1
Section 1.02
Registrable Securities
2
ARTICLE II
REGISTRATION RIGHTS
Section 2.01
Mandatory Registration
3
Section 2.02
Failure to File or Become Effective; Liquidated Damages
3
Section 2.03
Blackout and Delay Rights
4
Section 2.04
Sale Procedures
5
Section 2.05
Obligations of the Holders
7
Section 2.06
Expenses
8
Section 2.07
Indemnification
8
Section 2.08
Rule 144 Reporting
10
Section 2.09
Transfer or Assignment of Registration Rights
10
Section 2.10
Piggy-Back Registration
11
ARTICLE III
MISCELLANEOUS
Section 3.01
Notices
11
Section 3.02
Successor and Assigns
12
Section 3.03
Assignment of Rights
12
Section 3.04
Recapitalization, Exchanges, Etc. Affecting the Shares
12
Section 3.05
Aggregation of Registrable Securities
12
Section 3.06
Specific Performance
12
Section 3.07
Counterparts
13
Section 3.08
Headings
13
Section 3.09
Governing Law
13
Section 3.10
Cumulative Remedies
13
Section 3.11
Severability of Provisions
13
Section 3.12
Entire Agreement
13
Section 3.13
Amendment
13
Section 3.14
No Presumption
13
Section 3.15
Obligations Limited to Parties to Agreement
13
Section 3.16
Independent Nature of Holder’s Obligations
14
Section 3.17
Interpretation
14







--------------------------------------------------------------------------------





REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of October 9, 2019, by and among USA Technologies, Inc., a Pennsylvania
corporation (the “Company”) and Antara Capital Master Fund LP (the “Investor”).
WHEREAS, this Agreement is made in connection with the issuance and sale of
shares of common stock, without par value, of the Company (“Common Stock”) to
the Investor pursuant to the Stock Purchase Agreement (as hereinafter defined);
and
WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of Investors pursuant to the Stock
Purchase Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:
ARTICLE I
DEFINITIONS
Section 1.01    Definitions. The terms set forth below are used herein as so
defined:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.
“Business Day” means a day other than (a) a Saturday or Sunday or (b) any day on
which banks located in New York, New York are authorized or obligated to close.
“Commission” means the United States Securities and Exchange Commission.
“Common Stock Price” means the volume weighted average closing price per share
of the Common Stock (as reported by Bloomberg L.P. (or if not available via
Bloomberg L.P. another mutually agreed upon source)) for the 30 trading days
immediately preceding the date on which the determination is made.
“Common Stock” has the meaning specified therefor in the introductory paragraph
of this Agreement.
“Company” has the meaning specified therefor in the introductory paragraph to
this Agreement.
“Effectiveness Deadline” January 9, 2020, if the Registration Statement is not
subject to review by the Commission, or April 9, 2020 if the Registration
Statement is subject to review by the Commission.
“Effectiveness Period” has the meaning specified therefor in Section 2.01 of
this Agreement.
“Event” has the meaning specified therefor in Section 2.03(b) of this Agreement.






1

--------------------------------------------------------------------------------




“Event Date” has the meaning specified therefor in Section 2.03(b) of this
Agreement.
“Holder” means the record holder of any Registrable Securities, which include,
as of the date of this agreement, the Investor.
“Investor” has the meaning specified therefor in the introductory paragraph of
this Agreement.
“Liquidated Damages” has the meaning specified therefor in Section 2.02(a) of
this Agreement.
“Liquidated Damages Multiplier” means the product obtained by multiplying (i)
the Common Stock Price by (ii) the number of Registrable Securities held by a
Holder.
“Mandatory Shelf Filing Date” has the meaning specified therefore in Section
2.01 of this Agreement.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.
“Registrable Securities” means, except as otherwise set forth in Section 1.02,
(i) the Shares and (ii) any other securities issued or issuable with respect to
or in exchange for shares, whether by stock split, dividend or any other
distribution, recapitalization, merger or otherwise.
“Registration Expenses” has the meaning specified therefor in Section 2.06(b) of
this Agreement.
“Registration Statement” has the meaning specified therefor in Section 2.01 of
this Agreement.
“SEC Guidance” means (i) any publicly-available written or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (ii) the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended.
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.
“Shares” means the Common Stock acquired pursuant to the Stock Purchase
Agreement.
“Stock Purchase Agreement” means that certain Stock Purchase Agreement, dated as
of October 9, 2019, by and among the Company and the Investors.
Section 1.02    Registrable Securities. Any Registrable Security will cease to
be a Registrable Security (a) when a registration statement covering such
Registrable Security becomes or has been declared effective by the Commission
and such Registrable Security has been sold or disposed of pursuant to such
effective registration statement; (b) when such Registrable Security has been
disposed of pursuant to any section of Rule 144 (or any similar provision then
in effect) under the Securities Act; (c) when such Registrable Security is held
by the Company or one of its subsidiaries or Affiliates; (d) when such
Registrable Security has been sold or disposed of in a private transaction in
which the transferor’s rights under this Agreement are not assigned to the
transferee of such securities pursuant to Section 2.09 hereof or (e) when such
Registrable Security becomes eligible for resale without restriction and without
the need for current public information pursuant to any section of Rule 144 (or
any similar provision then in effect) under the Securities Act, if the Holder of
such Registrable Security is not an affiliate (as defined in Rule 144(a)(1)) of
the Company






2

--------------------------------------------------------------------------------




as determined by counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the affected Holders.
ARTICLE II
REGISTRATION RIGHTS
Section 2.01    Mandatory Registration. No later than November 8, 2020 (such
date, the “Mandatory Shelf Filing Date”), the Company shall prepare and use its
commercially reasonable efforts to file a registration statement with the
Commission on Form S-3 under the Securities Act providing for registration and
resale, on a continuous or delayed basis and from time to time pursuant to Rule
415 under the Securities Act, of all of the Registrable Securities then
outstanding; provided, however, that if the Company is not eligible to file and
use a Form S-3 to register resales by the Holders by the Mandatory Shelf Filing
Date, it shall prepare and use its commercially reasonable efforts to file such
form of registration statement as is then available to permit resales by the
Holders on a continuous or delayed basis (including a Form S‑1); provided,
further, that if the Company has filed the registration statement on a form
other than Form S-3 and subsequently becomes eligible to use Form S-3 or any
equivalent or successor form or forms, the Company may elect, in its sole
discretion, to (i) file a post-effective amendment to the registration statement
converting such registration statement to a registration statement on Form S-3
or any equivalent or successor form or forms or (ii) withdraw such registration
statement and file a registration statement on Form S-3 or any equivalent or
successor form or forms, (the registration statement on such form, as amended or
supplemented, the “Registration Statement”). The Company shall use its
commercially reasonable efforts to cause the Registration Statement to be
declared effective under the Securities Act by the Commission as soon as
reasonably practicable after the Mandatory Shelf Filing Date. The Company shall
use its commercially reasonable efforts to keep the Registration Statement
continuously effective under the Securities Act until the earlier of (A) the
date when all of the Registrable Securities covered by such Registration
Statement have been sold, and (B) the date on which all of the Shares cease to
be Registrable Securities hereunder (such period, the “Effectiveness Period”).
The Registration Statement when effective (including the documents incorporated
therein by reference) will comply as to form in all material respects with all
applicable requirements of the Securities Act and the Exchange Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of any prospectus contained in such Registration
Statement, in the light of the circumstances under which a statement is made).
The Company shall telephonically request effectiveness of a Registration
Statement as of 5:00 p.m. Eastern Time on a trading day. The Company shall
contemporaneously provide the Holders with written notice of the effectiveness
of the Registration Statement on the same trading day that the Company
telephonically confirms effectiveness with the Commission, which shall be the
date requested for effectiveness of such Registration Statement.
Section 2.02    Failure to File or Become Effective; Liquidated Damages.
(a)    If (i) the Company has not filed the Registration Statement with the
Commission on or prior to the Mandatory Shelf Filing Date, or (ii) a
Registration Statement registering for resale all of the Registrable Securities
is not declared effective by the Commission by the Effectiveness Deadline, or
(iii) after the effective date of the Registration Statement, such Registration
Statement ceases for any reason to remain continuously effective as to all
Registrable Securities included in such Registration Statement, or the Holders
are otherwise not permitted to utilize the prospectus therein to resell such
Registrable Securities, for more than ten (10) consecutive calendar days or more
than an aggregate of fifteen (15) calendar days (which need not be consecutive
calendar days) during any 12-month period (any such failure or breach being
referred to as an “Event”, and for purposes of clauses (i) and (ii), the date on
which such Event occurs, and for purpose of clause (iii), the date on which such
ten (10) or fifteen (15) calendar day period, as applicable, is exceeded






3

--------------------------------------------------------------------------------




being referred to as “Event Date”), then, in addition to any other rights the
Holders may have hereunder or under applicable law, on each such Event Date and
on each monthly anniversary of each such Event Date (if the applicable Event
shall not have been cured by such date) until the applicable Event is cured,
each Holder shall be entitled to a payment, as liquidated damages and not as a
penalty, in an amount equal to 1% of the Liquidated Damages Multiplier (the
“Liquidated Damages”). In no event will the aggregate Liquidated Damages payable
to a Holder pursuant to this Agreement exceed (i) if the Company has not
breached Section 2.08, 5% and (ii) if otherwise, 10%, in each case, of the
Liquidated Damages Multiplier of such Holder. If the Company fails to timely pay
any partial Liquidated Damages pursuant to this this Section 2.02, the Company
will pay interest thereon at a rate of 10% per annum (or such lesser maximum
amount that is permitted to be paid by applicable law) to the applicable Holder,
accruing daily from the date such partial liquidated damages are due until such
amounts, plus all such interest thereon, are paid in full. The partial
liquidated damages pursuant to the terms hereof shall apply on a daily pro rata
basis for any portion of a month prior to the cure of an Event.
(b)    The Liquidated Damages shall be paid to each Holder in cash within ten
(10) Business Days following the last day of 30-day period that the Holders are
entitled to such Liquidated Damages. Any payments made pursuant to this Section
2.02 shall constitute the Holders’ exclusive remedy for such events. Any
Liquidated Damages due under this Section 2.02 shall be paid to the Holders in
immediately available funds. The obligation to pay the Liquidated Damages to a
Holder pursuant to this Section 2.02 shall cease at such time as the Registrable
Securities become eligible for resale by such Holder under Rule 144 of the
Securities Act without regard to any volume or manner of sale restrictions.
Section 2.03    Blackout and Delay Rights. Notwithstanding anything to the
contrary contained herein:
(a)    the Company shall not be required to (i) file a Registration Statement
(or any amendment thereto) or, (ii) if a Registration Statement has been filed
but not declared effective by the Commission, request effectiveness of such
Registration Statement, for a period of up to 60 days, if the Company in its
sole discretion determines (A) in good faith that a postponement is in the best
interest of the Company and its stockholders generally due to a pending
transaction involving the Company (including a pending securities offering by
the Company, or any proposed financing, acquisition, merger, tender offer,
business combination, corporate reorganization, consolidation or other
significant transaction involving the Company), (B) such registration would
render the Company unable to comply with applicable securities laws, (C) such
registration would require disclosure of material information that the Company
has a bona fide business purpose for preserving as confidential, or (D) audited
financial statements as of a date other than the fiscal year end of the Company
would be required to be prepared; provided, however, that in no event shall any
such period exceed an aggregate of 90 days in any 365-day period; and
(b)    the Company may, upon prior written notice to any Selling Holder whose
Registrable Securities are included in the Registration Statement or other
registration statement contemplated by this Agreement (which notice shall be
accompanied by an instruction to suspend the use of the prospectus until the
requisite changes have been made, as applicable), suspend such Selling Holder’s
use of any prospectus which is a part of the Registration Statement or other
registration statement (in which event the Selling Holder shall discontinue
sales of the Registrable Securities pursuant to the Registration Statement or
other registration statement contemplated by this Agreement but may settle any
previously made sales of Registrable Securities) if (i) the Company determines
that it would be required to make disclosure of material information in the
Registration Statement that the Company has a bona fide business purpose for
preserving as confidential, (ii) the Company has experienced some other material
non-public event the disclosure of which at such time, in the good faith
judgment of the Company, would adversely affect the Company or (iii)






4

--------------------------------------------------------------------------------




the Company determines that it is required to amend or supplement the affected
Registration Statement or the related prospectus so that such Registration
Statement or prospectus does not include an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the case of the prospectus in light of the
circumstances under which they were made, not misleading (an “Allowed Delay”);
provided, however, that in no event shall (i) the Selling Holders be suspended
from selling Registrable Securities pursuant to the Registration Statement or
other registration statement for a period that exceeds an aggregate of 90 days
in any 180-day period and (ii) any such notice contain any information which
would constitute material, non-public information regarding the Company or any
of its subsidiaries. Upon disclosure of such information or the termination of
the condition described above, the Company shall provide prompt notice to the
Selling Holders whose Registrable Securities are included in the Registration
Statement, and shall promptly terminate any suspension of sales it has put into
effect and shall take such other reasonable actions to permit registered sales
of Registrable Securities as contemplated in this Agreement.
Section 2.04    Sale Procedures. In connection with its obligations under this
Article II, the Company will, as expeditiously as possible:
(a)    (i) prepare and file with the Commission such amendments and supplements
to the Registration Statement and the prospectus used in connection therewith as
may be necessary to keep the Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
covered by the Registration Statement, (ii) cause the related prospectus to be
amended or supplemented by any required prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424, (iii) respond as promptly as reasonably possible to any
comments received from the Commission with respect to a Registration Statement
or any amendment thereto and provide as promptly as reasonably possible to the
Holders true and complete copies of all correspondence from and to the
Commission relating to a Registration Statement (provided that, the Company
shall excise any information contained therein which would constitute material
non-public information regarding the Company or any of its subsidiaries), and
(iv) comply in all material respects with the applicable provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by a Registration Statement during the applicable
period in accordance (subject to the terms of this Agreement) with the intended
methods of disposition by the Holders thereof set forth in such Registration
Statement as so amended or in such prospectus as so supplemented;
(b)    make available to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits but excluding each document
incorporated by reference), and provide each such Selling Holder the opportunity
to reasonably object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Registration Statement or such other registration statement
or supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Selling
Holder may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Registration Statement
or other registration statement;
(c)    if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this






5

--------------------------------------------------------------------------------




Agreement under the securities or blue sky laws of such jurisdictions as the
Selling Holders shall reasonably request in writing by the time the Registration
Statement is declared effective by the Commission; provided, however, that the
Company will not be required to qualify generally to transact business in any
jurisdiction where it is not then required to so qualify, take any action that
would subject itself to general taxation in any jurisdiction where it would not
otherwise be so subject or to take any action that would subject it to general
service of process in any such jurisdiction where it is not then so subject;
(d)    promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act in connection with a resale of Registrable Securities, of (i) the filing of
the Registration Statement or any other registration statement contemplated by
this Agreement or any prospectus or prospectus supplement to be used in
connection therewith, or any amendment or supplement thereto, and, with respect
to such Registration Statement or any other registration statement or any
post-effective amendment thereto, when the same has become effective; and (ii)
the receipt of any written or verbal comments from the Commission with respect
to any filing referred to in clause (i) and any written request by the
Commission for amendments or supplements to the Registration Statement or any
other registration statement or any prospectus or prospectus supplement thereto;
(e)    promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of (i)
the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained therein, in the light of the circumstances
under which a statement is made); (ii) the issuance or express threat of
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Company agrees to as promptly as practicable amend or supplement the
prospectus or prospectus supplement or take other appropriate action so that the
prospectus or prospectus supplement does not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other commercially reasonable
action as is necessary to remove a stop order, suspension, threat thereof or
proceedings related thereto;
(f)    upon request and subject to appropriate confidentiality obligations,
furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to the Registration Statement;
(g)    otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
(h)    cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by the Company are then
listed;






6

--------------------------------------------------------------------------------




(i)    use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
(j)    provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;
(k)    if requested by a Selling Holder, (i) incorporate in a prospectus
supplement or post‑effective amendment such information as such Selling Holder
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor, information regarding the underwriters, and any other terms of the
offering of the Registrable Securities to be sold in such offering and (ii) make
all required filings of such prospectus supplement or post‑effective amendment
after being notified of the matters to be incorporated in such prospectus
supplement or post-effective amendment;
(l)    if requested by a Selling Holder, enter into a customary underwriting
agreement relating to the sale and distribution of Registrable Securities;
(m)    furnish to each Holder, without charge, at least one conformed copy of
each such Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Holder, and
all exhibits to the extent requested by such Holder (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that any such item which is available
on the EDGAR system (or successor thereto) need not be furnished in physical
form; and
(n)    if requested by a Holder, cooperate with such Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Stock Purchase
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holder may
request.
The Company will not name a Holder as an underwriter as defined in Section
2(a)(11) of the Securities Act in any Registration Statement without such
Holder’s consent.
Each Selling Holder, upon receipt of written notice from the Company of the
happening of any event of the kind described in subsection (e) of this Section
2.04 or the exercise of its rights pursuant to Section 2.02, shall forthwith
discontinue offers and sales of the Registrable Securities by means of a
prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by subsection (e)
of this Section 2.04 or until it is advised in writing by the Company that the
use of the prospectus may be resumed and has received copies of any additional
or supplemental filings incorporated by reference in the prospectus, and, if so
directed by the Company, such Selling Holder will deliver to the Company (at the
Company’s expense) all copies in their possession or control, other than
permanent file copies then in such Selling Holder’s possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.
Section 2.05    Obligations of the Holders.
(a)    Each Holder shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least ten






7

--------------------------------------------------------------------------------




(10) Business Days prior to the first anticipated filing date of any
Registration Statement, the Company shall notify each Holder of the information
the Company requires from such Holder if such Holder elects to have any of the
Registrable Securities included in such Registration Statement. A Holder shall
provide such information to the Company at least five (5) Business Days prior to
the first anticipated filing date of such Registration Statement if such Holder
elects to have any of the Registrable Securities included in such Registration
Statement.
(b)    Each Holder, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Holder has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.
(c)    Each Holder covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to any
Registration Statement.
Section 2.06    Expenses.
(a)    All Registration Expenses shall be borne by the Company whether or not
any Registrable Securities are sold pursuant to a Registration Statement. In
addition, except for Registration Expenses or as otherwise provided in Section
2.07 hereof, the Company shall not be responsible for legal fees incurred by
Holders in connection with the exercise of such Holders’ rights hereunder.
(b)    Certain Definitions. “Registration Expenses” means (i) all registration
and filing fees (including, without limitation, fees and expenses of the
Company’s counsel and independent registered public accountants) (A) with
respect to filings made with the Commission, (B) with respect to filings
required to be made with any trading market or stock exchange on which the
Common Stock is then listed for trading, and (C) in compliance with applicable
state securities or blue sky laws (including, without limitation, fees and
disbursements of counsel for the Company in connection with blue sky
qualifications or exemptions of the Registrable Securities), (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, (vi) fees and expenses of
all other Persons retained by the Company in connection with the consummation of
the transactions contemplated by this Agreement and (vii) fees and disbursements
of one counsel for all Holders in an amount not to exceed $15,000. In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder. In no event shall the Company be responsible for any broker or
similar commissions of any Holder or, except to the extent provided for in this
Agreement or the Stock Purchase Agreement, any legal fees or other costs of the
Holders.
Section 2.07    Indemnification.
(a)    Indemnification by the Company. Notwithstanding the termination of this
Agreement, the Company will, and hereby does, indemnify and hold harmless each
Holder, its directors, officers, members, partners, agents, brokers (including
brokers who offer and sell Registrable Securities as principal as a result of a
pledge or any failure to perform under a margin call of Common Stock),
investment advisors, employees (and any other Persons with a functionally
equivalent role of a Person holding such titles, notwithstanding a lack of such
title or any other title) of each of them, each Person who controls any such
Holder (within the






8

--------------------------------------------------------------------------------




meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, members, stockholders, partners, agents and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling Person, against any losses, claims, damages or
liabilities, costs (including, without limitation, reasonable attorneys’ fees)
and expenses (collectively, “Losses”) joint or several, to which such Holder or
any such director or officer or controlling person may become subject, under the
Securities Act or otherwise, insofar as such Losses (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon (i) any untrue statement or alleged untrue statement of any material fact
contained in any registration statement under which such securities were
registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereto (in all cases, including documents incorporated by
reference), or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading or (ii) any violation or alleged violation by the Company of the
Securities Act in connection with the performance of its obligations under this
Agreement, and the Company will promptly reimburse such Holder and each such
director, officer, and controlling person for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such Loss, claim, liability, action or proceeding; provided, that the Company
shall not be liable in any such case to the extent that any such Loss (or action
or proceeding in respect thereof) arises out of or is based solely upon
information regarding such Holder furnished in writing to the Company by such
Holder expressly for use therein, or to the extent that such information relates
to such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in such registration statement, any such preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement in
reliance upon and in conformity with information regarding Holder furnished by
such Holder. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Holder or any such director,
officer or controlling person and shall survive the transfer of such securities
by such Holder. The Company shall notify the Holders promptly in writing of the
institution, threat or assertion of any proceeding arising from or in connection
with the transactions contemplated by this Agreement of which the Company is
aware.
(b)    Indemnification by the Holders. The Company may require, as a condition
to including any Registrable Securities in any registration statement filed
pursuant to Section 2.01 above, that the Company shall have received an
undertaking satisfactory to it from the prospective Holder of such securities,
to indemnify and hold harmless (in the same manner and to the same extent as set
forth in Section 2.07(a) above) the Company, each director of the Company, each
officer of the Company and each other Person, if any, who controls the Company
within the meaning of the Securities Act, with respect to any statement or
alleged statement in or omission or alleged omission from such registration
statement, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto, if such statement or
alleged statement or omission or alleged omission was made in reliance upon and
in conformity with information regarding such Holder furnished by such Holder in
accordance with Section 2.07(a) above. The maximum liability of each Holder for
any such indemnification shall not exceed the amount of proceeds actually
received by such Holder from the sale of his/its Registrable Securities included
in the Registration Statement giving rise to such indemnification obligation.
Such indemnity shall remain in full force and effect, regardless of any
investigation made by or on behalf of the Company or any such director, officer
or controlling Person and shall survive the transfer of such securities by such
Holder.
(c)    Notices of Claims, etc. Promptly after receipt by any Person entitled to
indemnification hereunder (an “Indemnified Party”) of notice of the commencement
of any action or proceeding involving a claim referred to in Section 2.07(a) or
(b) above, such Indemnified Party will, if a claim in respect thereof is to be
made against any Person from whom indemnity is sought (the “Indemnifying
Party”), give written notice to the latter of the commencement of such action;
provided that the failure of any Indemnified Party






9

--------------------------------------------------------------------------------




to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under in Section 2.07(a) or (b) above, except to the extent that
the Indemnifying Party is actually prejudiced by such failure to give notice. In
case any such action is brought against an Indemnified Party, unless in such
Indemnified Party’s reasonable judgment a conflict of interest between such
Indemnified Parties and Indemnifying Parties may exist in respect of such claim,
the Indemnifying Party shall be entitled to participate in and to assume the
defense thereof, jointly with any other Indemnifying Party similarly notified to
the extent that it may wish, with counsel reasonably satisfactory to such
Indemnified Party, and after notice from the Indemnifying Party to such
Indemnified Party of its election so to assume the defense thereof, the
Indemnifying Party shall not be liable to such Indemnified Party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof. No Indemnifying Party shall, without the consent of the
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation. No Indemnified Party shall settle any
claim for which indemnity maybe sought under this Agreement without the consent
of the Indemnifying Party.
(d)    Other Indemnification. Indemnification similar to that specified in in
Section 2.07(a) or (b) above, and (c) above (with appropriate modifications)
shall be given by the Company and each seller of Registrable Securities with
respect to any required registration or other qualification of securities under
any Federal or state law or regulation of any governmental authority other than
the Securities Act.
(e)    Indemnification Payments. The indemnification required by this Section
2.07 shall be made by periodic payments of the amount thereof during the course
of the investigation or defense, as and when bills are received or expense,
loss, damage or liability is incurred.
(f)    The indemnity agreements contained in this Section 2.07 are in addition
to any liability that the Indemnifying Parties may have to the Indemnified
Parties.
Section 2.08    Rule 144 Reporting. With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the sale of
the Registrable Securities to the public without registration, the Company
agrees to use its commercially reasonable efforts to:
(a)    make and keep adequate current public information regarding the Company
available, as those terms are understood and defined in Rule 144 under the
Securities Act;
(b)    file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
at all times from and after the date hereof;
(c)    furnish at the Company’s expense legal opinions or instruction letters
regarding the removal of restrictive legends in connection with a sale under
Rule 144; and
(d)    so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available via EDGAR, to such Holder forthwith upon request a copy of
the most recent annual or quarterly report of the Company, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.
Section 2.09    Transfer or Assignment of Registration Rights. The rights to
cause the Company to register Registrable Securities granted to the Holders by
the Company under this Article II may be transferred or assigned by any Holder
to one or more transferees or assignees of Registrable Securities; provided,
however, that (a) unless the transferee or assignee is an Affiliate of, and
after such transfer or assignment continues to be an Affiliate of, such Holder,
the amount of Registrable Securities transferred or assigned to such transferee
or assignee shall represent at least $100,000 of Registrable Securities (based
on






10

--------------------------------------------------------------------------------




the Common Stock Price), (b) the Company is given written notice prior to any
said transfer or assignment, stating the name and address of each such
transferee or assignee and identifying the securities with respect to which such
registration rights are being transferred or assigned, and (c) each such
transferee or assignee assumes in writing responsibility for its portion of the
obligations of such Holder under this Agreement.
Section 2.10    Piggy-Back Registration. If, at any time during the
Effectiveness Period, there is not an effective Registration Statement covering
all of the Registrable Securities and the Company shall determine to prepare and
file with the Commission a registration statement relating to an offering for
its own account or the account of others under the Securities Act of any of its
equity securities, other than on Form S-4 or Form S-8 (each as promulgated under
the Securities Act) or their then equivalents relating to equity securities to
be issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s stock option or
other employee benefit plans, then the Company shall deliver to each Holder a
written notice of such determination and, if within five (5) days after the date
of the delivery of such notice, any such Holder shall so request in writing, the
Company shall include in such registration statement all or any part of such
Registrable Securities such Holder requests to be registered.
ARTICLE III
MISCELLANEOUS
Section 3.01    Notices. All notices and demands provided for hereunder shall be
in writing and shall be given by registered or certified mail, return receipt
requested, telecopy, air courier guaranteeing overnight delivery, electronic
mail or personal delivery to the following addresses:
(a)    if to the Investor:
c/o Antara Capital LP
500 Fifth Avenue, Suite 2320
New York, NY 10110
Attention: Lance Kravitz
Email: lkravitz@antaracapital.com
with a copy to:
Milbank LLP
2029 Century Park East, 33rd Floor
Los Angeles, CA 90067
Attention: Eric Reimer, Esq.
Adam Moses, Esq.
Email: EReimer@milbank.com
AMoses@milbank.com
(b)    if to a transferee of an Investor, to such Person at the address provided
pursuant to Section 2.09 above; and






11

--------------------------------------------------------------------------------




(c)    if to the Company:
USA Technologies, Inc.
[100 Deerfield Lane, Suite 140
Malvern, PA 19355
Attention: Stephen P. Herbert, Chief Executive Officer
Email: sherbert@usatech.com
with a copy to:
Lurio & Associates, P.C.
Suite 3120, One Commerce Square
2005 Market Street
Philadelphia, PA 19103
Attention: Douglas M. Lurio, Esq.
Email: dlurio@luriolaw.com
or to such other address as the Company or such Investor may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.
Section 3.02    Successor and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.
Section 3.03    Assignment of Rights. All or any portion of the rights and
obligations of any Holder under this Agreement may be transferred or assigned by
such Holder only in accordance with Section 2.09 hereof.
Section 3.04    Recapitalization, Exchanges, Etc. Affecting the Shares. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all shares of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
share splits, recapitalizations, pro rata distributions of shares and the like
occurring after the date of this Agreement.
Section 3.05    Aggregation of Registrable Securities. All Registrable
Securities held or acquired by Persons who are Affiliates of one another shall
be aggregated together for the purpose of determining the availability of any
rights and applicability of any obligations under this Agreement.
Section 3.06    Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.






12

--------------------------------------------------------------------------------




Section 3.07    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
Section 3.08    Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 3.09    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to conflict
of laws principles (other than Section 5-1401 of the General Obligations Law).
Section 3.10    Cumulative Remedies. The remedies provided herein are cumulative
and not exclusive of any other remedies provided by law.
Section 3.11    Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
Section 3.12    Entire Agreement. This Agreement and the other agreements and
documents referred to herein are intended by the parties as a final expression
of their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein. There are no restrictions, promises,
representations, warranties or undertakings, other than those set forth or
referred to herein with respect to the rights granted by the Company or any of
its Affiliates or any Investor or any of its Affiliates set forth herein or
therein. This Agreement and the other agreements and documents referred to
herein or therein supersede all prior agreements and understandings between the
parties with respect to such subject matter.
Section 3.13    Amendment. This Agreement may be amended only by means of a
written amendment signed by the Company and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.
Section 3.14    No Presumption. If any claim is made by a party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.
Section 3.15    Obligations Limited to Parties to Agreement. Each of the Parties
hereto covenants, agrees and acknowledges that no Person other than the Holders
and the Company shall have any obligation hereunder and that, notwithstanding
that one or more of the Holders may be a corporation, partnership or limited
liability company, no recourse under this Agreement or under any documents or
instruments delivered in connection herewith or therewith shall be had against
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the Holders
or any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and






13

--------------------------------------------------------------------------------




acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of the Holders or any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, as such, for any obligations
of the Holders under this Agreement or any documents or instruments delivered in
connection herewith or therewith or for any claim based on, in respect of or by
reason of such obligation or its creation, except in each case for any
transferee or assignee of a Holder hereunder.
Section 3.16    Independent Nature of Holder’s Obligations. The obligations of
each Holder under this Agreement are several and not joint with the obligations
of any other Holder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder under this Agreement. Nothing
contained herein, and no action taken by any Holder pursuant thereto, shall be
deemed to constitute the Holders as a partnership, an association, a joint
venture or any other kind of group or entity, or create a presumption that the
Holders are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement. Each Holder
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement, and it shall not
be necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.
Section 3.17    Interpretation. Article and Section references are to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts and agreements are references to such instruments, documents,
contracts and agreements as the same may be amended, supplemented and otherwise
modified from time to time, unless otherwise specified. The word “including”
shall mean “including but not limited to.” Whenever any determination, consent
or approval is to be made or given by a Seller under this Agreement, such action
shall be in such Seller’s sole discretion unless otherwise specified.


[Signature pages to follow]










14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
USA TECHNOLOGIES, INC.
By: /s/ Stephen P. Herbert
Name: Stephen P. Herbert
Title: CEO, Director






[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------






ANTARA CAPITAL MASTER FUND LP


By: Antara Capital LP
not in its individual corporate capacity,
but solely as Investment Advisor and agent


By: Antara Capital GP LLC,
its general partner


By: /s/ Himanshu Gulati
Name: Himanshu Gulati
Title:     Managing Member








[Signature Page to Registration Rights Agreement]